Citation Nr: 0515945	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
schizophrenia.  



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to April 
1978 with five days time lost under 10 U.S.C. § 972.  

Historically, a June 1995 decision by the North Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied service connection for schizophrenia.  
After the appellant was provided timely notification of that 
rating decision later that month, he filed a timely Notice of 
Disagreement.  The RO issued a Statement Of the Case, 
however, the veteran did not file a timely Substantive 
Appeal.  That June 1995 decision represents the last final 
decision with regards to the issue of service connection for 
schizophrenia.   Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision rendered by the North 
Little Rock, Arkansas RO that determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for schizophrenia.  The appellant 
indicated disagreement with that decision and, after being 
furnished a statement of the case, filed a substantive 
appeal.  

During the pendency of that appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  By a May 2001 decision, the Board 
denied reopening the claim for service connection for 
schizophrenia. Thereafter, the appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a subsequent June 2002 decision, the 
Court vacated said Board decision and remanded the case for 
readjudication consistent with the Court's opinion.  

Thereafter, pursuant to authority then in existence, the 
Board sent a letter informing the parties of the VCAA and 
steps needed to comply therewith.  It was indicated that the 
letter to the veteran could not be delivered.  The 
appellant's attorney contended that the notice was 
inadequate.  In April 2003, and most recently, in February 
2004, the Board remanded the case to the RO for additional 
evidentiary development.  

By way of an October 2004 supplemental statement of the case, 
the RO reopened the claim for service connection for 
schizophrenia and adjudicated the claim on the merits.  The 
Board, however, must initially determine whether the veteran 
has  presented new and material evidence sufficient to reopen 
his claim of service connection for this condition because 
doing so goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As the 
veteran has been provided with the applicable criteria there 
is in essence no prejudice in proceeding on the appropriate 
legal basis.  Accordingly, the Board has identified this 
issue as indicated on the title page.  

FINDINGS OF FACT

1.  By way of a June 1995 decision, the RO denied service 
connection for schizophrenia.  The veteran was notified of 
that decision that same month.  

2.  The veteran did not appeal the June 1995 decision, and it 
became final.  

3.  The additional evidence received in connection with the 
claim, is new and material and is so significant that it must 
be considered to fairly decide the merits of the claim.  

4.  Appellant was not diagnosed with or otherwise clinically 
shown to have schizophrenia until several years after his 
discharge from military service.

5.  The evidence does not show that a current psychiatric 
disorder, diagnosed as schizophrenia, is related to the 
veteran's service.  A psychosis was not demonstrated within 
one year of separation from active service.  



CONCLUSIONS OF LAW

1.  The June 1995 decision that denied service connection for 
schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Schizophrenia was not incurred in or aggravated by 
service.  A psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 1137, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.304, 3.307, 3.309, 3.326 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this matter, the Court in its June 2002 decision, found 
that the duty to notify under the VCAA applied to the 
appellant's claim to reopen service connection for 
schizophrenia.  The Court noted that the notices from the RO 
did not satisfy the VCAA, as they did not advise the 
appellant (1) who was responsible for obtaining evidence in 
support of the claim, and (2) did not notify the claimant of 
any information and any medical or lay evidence, not 
previously provided to the Secretary that was necessary to 
substantiate the claim. 

In January 2003, the Board advised the appellant and his 
attorney of the provisions of the VCAA.  The letter addressed 
to the veteran, at his address of record, was returned by the 
U.S. Postal Service.  In a February 2003 letter, the 
appellant's attorney contended that the Board's letter was 
legally insufficient.  In April 2003, the Board remanded the 
matter for additional development, to include further VCAA 
notification by the RO.  In this respect, the United States 
Court of Appeals for the Federal Circuit has since held that 
action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

The Board's April 2003 Remand, addressed to the veteran's 
address of record was returned by the U.S. Postal Service as 
"Undeliverable As Addressed, No Forwarding Order On File".  

In an April 2003 letter pursuant to the VCAA, the RO advised 
the appellant and his attorney of the types of evidence that 
needed to send to VA in order to substantiate the claim, as 
well as the types of evidence VA would assist in obtaining.  
Specifically, he was advised the criteria for service 
connection.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, he was advised that the RO would obtain any 
VA records or other identified medical treatment records.  
The RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran that it was 
requesting records from the Social Security Administration, 
military personnel records, and clinical records from Fort 
Lewis, Washington.  

For the above reasons, the Board finds that the RO's notice 
in April 2003 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained the veteran's VA 
outpatient treatment records.  Moreover, the veteran was 
afforded a VA examination in June 1995.  The RO obtained 
private treatment records as noted below and obtained the 
veteran's Social Security Administration disability 
determination records.  

The Board also notes that throughout the history of this 
claim, both before and after enactment of the VCAA, RO has 
attempted to keep appellant apprised of the evidence needed 
to perfect a claim for service connection for schizophrenia.  
However, numerous letters sent to the veteran's address of 
record were returned as undeliverable.  Contact with the 
veteran's attorney indicated that he did not know the 
whereabouts of the veteran but had sent correspondence to the 
veteran's parent's house.  The RO letter dated in April 2003 
advising the veteran of the provisions of the VCAA was sent 
to the veteran's parent's house and was returned by the U.S. 
Postal Service.  An October 2004 Supplemental Statement Of 
the Case sent to the veteran in Prescott, Arizona was 
returned by the U.S. Post Office with a notation that the 
veteran had "Moved, Left No Address".  In April 2005, the 
RO contacted Directory Assistance in Prescott, Arizona but 
was unable to locate the veteran.  

In the normal course of events, it is the burden of the 
veteran to keep VA apprised of his whereabouts; if he does 
not do so, there is no burden on the part of VA to turn up 
heaven and earth to find him, and it is only when a file 
discloses other possible or plausible addresses that an 
attempt should be made to locate him at the alternate known 
address before finding abandonment of a previously 
adjudicated benefit. Hyson v. Brown, 5 Vet. App. 262, 264 
(1993).  In this matter, the RO has made numerous attempts to 
contact the veteran.  The file does not reveal other possible 
addresses for the veteran.  Due to the veteran's inability to 
keep VA apprised of his whereabouts, the Board finds that 
further efforts to locate him would be futile and would 
unnecessarily delay the adjudication of his claim.  

While the Board notes that additional medical evidence, to 
include a VA examination, might assist the veteran in support 
of his claim, the Board emphasizes that the duty to assist is 
not always a one-way street; if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190 at 193 (1991).  Due to the veteran's inability to apprise 
VA of his whereabouts, the Board finds that the RO's failure 
to schedule the veteran for a VA examination does not violate 
necessitate further remand of this matter.  See generally, 
Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the veteran or his attorney has 
identified, nor the record does otherwise indicate, that 
there is any additional existing evidence necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  New and Material Evidence

In April 1995, the appellant filed a claim seeking service 
connection for paranoid schizophrenia.  In a June 1995 
decision, the RO denied the veteran's claim.  The RO found 
that while the veteran had evidence of a current psychiatric 
disorder, diagnosed as schizophrenia, there was no evidence 
showing that the condition was diagnosed or treated in 
service or within a year after discharge.  In July 1995, the 
appellant filed a Notice Of Disagreement.  The RO issued a 
Statement Of the Case, the appellant, however, did not file a 
Substantive Appeal.  As such, the June 1995 RO decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 
20.302, 20.1103 (2004).  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction. That comprehends official service 
department records that presumably have been misplaced and 
have now been located and forwarded to the VA. Also included 
are corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  38 C.F.R. § 3.156(c).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In this matter, among the evidence received since the June 
1995 rating action are newly discovered service medical 
records.  These records were supplied to the RO by the 
National Personnel Records Center in March 2004.  The records 
include Mental Hygiene clinic records and are pertinent to 
the claim.  In short, and without further discussion of 
additional evidence submitted since June 1995, the Board 
finds that the additional service medical records constitute 
new and material evidence under the above-cited provisions of 
38 C.F.R. § 3.156(c) (2004).  As such, the Board will reopen 
the claim, review all of the evidence of record, and 
determine whether service connection for schizophrenia is 
warranted.  It is noted that the RO also reopened the claim 
and performed a de novo review.  As such, there is no 
prejudice to the appellant in the Board's undertaking this 
action.

III.  Background

On the veteran's service enlistment examination in April 
1976, he reported no history of depression, excessive worry, 
loss of memory, amnesia, or nervous trouble of any sort.  He 
did report a history of sleepwalking and of frequent trouble 
sleeping.  The history noted that he would sleep walk as a 
child; but had not since 1973.  A psychiatric evaluation was 
as normal.  

In January 1977, the veteran was seen with complaints of loss 
of memory and not being able to get along with others, 
including his superiors.  He seemed to be coherent currently.  
He did appear to be of violent nature.  He believed he was 
being constantly harassed.  It was indicated that the veteran 
should be evaluated for appointment to Mental Hygiene.  The 
provisional diagnosis was questionable emotional problems.  
The veteran failed to keep Mental Hygiene appointments 
scheduled in January and February 1977 and his case was 
closed.  

An undated record includes an Article 15 proceeding of the 
veteran, indicating that he absented himself from his unit 
from February 1, 1978 to February 6, 1978.  Part of his 
punishment included serving seven days in a Correctional 
Custody Facility beginning February 16, 1978.

In March 1978, it was noted that the veteran was in Violation 
of the Uniform Code of Military Justice for three charges: 
escaping from correctional custody on February 16, 1978, 
disobeying an order to report to Correctional Custody 
Facility on February 17, 1978, and disobeying an order to 
move back into a military building, also on February 16, 
1978.  

The veteran was seen for treatment in March 1978 with 
complaints of anxiety secondary to interpersonal conflicts.  
He reportedly, could not stand the pressure of service.  He 
reported that he went AWOL due to his inability to get along 
with unit members.  He reported that he failed four previous 
attempts to enter the military service before being taken 
successfully.  He also reported a history of physical abuse 
as a child.  A diagnostic impression was deferred pending 
results of a Wechsler Adult Intelligence Scale (WAIS) testing

A March 17, 1978 treatment record indicated that WAIS testing 
was within normal limits.  The veteran reportedly wanted out 
of the service.  He stated that he had used the rouse of 
stupidity to make people leave him alone.  

Additionally, in March 1978, a request for discharge for the 
good of the service for the veteran was approved.

On a Chapter 10 examination in March 1978, no history of 
frequent trouble sleeping, depression, excessive worry, loss 
of memory, or amnesia was reported.  A history of nervous 
trouble was reported.  It was noted that as to "nervous 
trouble" the veteran had situational anxiety related to the 
job.  On examination, the veteran was clinically evaluated as 
psychiatrically normal on examination for separation.  

Post-service, the veteran was seen at the West Yavapai 
Guidance Clinic (WYGC) in May 1989 as a result of a court 
order.  He was referred because of an attempted child 
molestation.  Therein, the veteran reported a 20-year history 
of drug and alcohol abuse.  He also reported that his father 
physically abused him.  He had no prior medical or 
psychiatric history.  He reported a history of drug use, 
including alcohol, cocaine, marijuana, speed, lsd, PCP, and 
inhalants.  

Records received from the Social Security Administration 
indicate that the veteran is considered disabled for Social 
Security purposes with a primary diagnosis of major 
depression with psychotic features.  The "Disability Began" 
on December 1, 1991.  On his application for Social Security 
Disability benefits, the veteran reported that his condition 
first bothered him in 1978 and limited him from employment in 
December 1991.  

An October 1991 intake assessment from WYGC noted a history 
that the veteran came from a broken home.  His mother was 
alcoholic and his father was severely abusive.  He reported 
that he began drug and alcohol abuse when he was 12 years 
old.  He stated that he was on many medications as a child 
for his erratic and unmanageable behaviors.  He noted sexual 
abuse by a stepfather.  He was on probation for a molestation 
charge involving a 12-year-old girl.  Following a mental 
status assessment, the provisional diagnosis was atypical 
depression, polysubstance abuse, with an Axis II assessment 
of an anti-social (personality) consistent with dependant 
personality traits.  

A Checklist For Seriously Mentally Ill Determination from 
WYGC in March 1992 noted a diagnosis of a Personality 
Disorder.  The psychiatrist certified that the veteran 
exhibited inappropriate or dangerous social behavior that 
required intervention by the mental health and/or legal 
system.  

A May 1992 record from the same WYGC staff psychiatrist noted 
a diagnosis of paranoid personality with antisocial and 
borderline features.  The veteran was on Haldol and Loxitane.  

In November 1994, the veteran filed a claim for service 
connection for paranoid schizophrenia.

Included in the claims file was VA treatment records.  They 
reflect that in April 1994, the veteran reported that he was 
schizophrenic and had just relocated to the area. He wanted 
to be treated. In a record from June 1994, the veteran 
reported that he had been treated for schizophrenia for about 
a year. A notation from September 1994 includes that the 
veteran became ill in service and so he was discharged in 
1979.

Received in April 1995 were treatment records from the North 
Arkansas Community Mental Health Center, that include that in 
April 1994, the veteran was seen for an admission evaluation.  
He had recently moved to the area and wanted treatment.  He 
reported that he was diagnosed with paranoid schizophrenia 
when he was a child, and that the diagnosis had changed over 
the years.  The diagnoses included paranoid schizophrenia 
(provisional) subcronic.  An additional record from April 
1994 includes that the veteran reported that he had been 
diagnosed as paranoid schizophrenic.  He additionally 
reported that he had depression in the past.  The impression 
included paranoid schizophrenia versus drug-induced 
psychosis.  

On a VA examination in April 1995, it was noted that a review 
of the file showed the private treatment records appeared to 
have been requested, but had not been received.  Service 
records and VA treatment records were reviewed.  The veteran 
reported his history as that he had a nervous breakdown in 
the service while at Fort Lewis, Washington.  He stated that 
he was treated so poorly by his sergeant that he went AWOL.  
He turned himself in and they took him back to Fort Lewis.  
He reported that he had a nervous breakdown during this time 
period.  

The examiner included a comment that while the records were 
scant, from what he was told by the veteran, the veteran did 
pretty well until he got into Fort Lewis, after his AIT and 
jungle training, though he did have some difficulty in basic 
training and some trouble in AIT which he did not discuss.  
It was recommended that treatment records from the two 
outpatient clinics should be obtained.

Of record is a September 1995 psychiatric evaluation 
performed at the Hillside Center.  Therein, the veteran noted 
a history of depressed mood, sleep disturbance, poor 
concentration, and prior suicidal ideation.  The examiner 
noted a history of drug and alcohol abuse, and incidents of 
physical and sexual abuse when the veteran was a child.  
Following a mental status examination, the diagnosis was 
undifferentiated schizophrenia, rule out schizoaffective 
disorder and polysubstance abuse.  

During treatment in September 1997, the veteran reported that 
he had a breakdown while in the service.  He reported that 
had difficulty adjusting to the military.  He had been 
receiving Social Security benefits for five or six years.  
The diagnoses included schizophrenia, paranoid type.  In 
October 1998, the veteran stated that his history was that he 
was mentally abused by a sergeant while in the service in 
1977 and had problems with schizophrenia ever since.  At 
present, he stated he was stable emotionally.  The diagnoses 
included schizophrenia, paranoid type.  

Among the Social Security Administration records is a April 
1999 psychiatric evaluation by M. I., Ph.D.  Therein, the 
veteran reported a history of abuse as a child.  He reported 
that he had married and divorced once.  The marriage resulted 
in two children, one of which died at the age of one.  He 
stated that he last worked in 1983 as a cook.  He noted a 
history of substance abuse and one arrest for attempted 
molestation of a 13 year old.  Following a mental status 
examination, the diagnosis was major depression, recurrent, 
with psychotic features; history of drug and alcohol abuse, 
in full remission.  An Axis II diagnosis was personality 
disorder, not otherwise specified, with paranoid personality 
traits.  

In a letter to the veteran in October 1999, the RO informed 
him that his claim for pension was denied.

In a statement in April 2000, the veteran indicated that he 
disagreed with the decision on his disability, because he was 
sick and the service made him that way.

In a letter to the veteran in April 2000, the RO informed the 
veteran that his April 2000 statement was to be considered as 
a claim for service connection rather than as a Notice of 
Disagreement since he had indicated that the condition was 
incurred in service. The veteran was additionally requested 
to submit new and material medical evidence that his paranoid 
schizophrenia condition was incurred in service or within one 
year of discharge.

In a statement in June 2000, the veteran repeated his 
contention that he had a nervous breakdown in service  

Since June 2000, there are no further communications from the 
veteran to the RO of record.  

A July 2003 response from the VA Medical Center in Little 
Rock indicated that the computer showed no inpatient or 
lodger activity pertaining to the veteran.  



III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Upon review of all of the evidence of record, the Board finds 
that service connection for schizophrenia is not warranted.  
While the veteran currently receives treatment for 
schizophrenia, there is no competent evidence showing that he 
had schizophrenia during service, in the first year following 
discharge from service, or that his current psychiatric 
disorder is otherwise related to his military service.  

The veteran's service medical records do reveal that the 
veteran had difficulty during service with military 
adaptability and getting along with his supervisors.  They do 
not, however, contain clinical evidence of schizophrenia or 
any other diagnosed psychiatric disorder.  Moreover, there is 
no clinical evidence in the one-year period following service 
showing treatment for schizophrenia or a psychosis.  

The first post-service evidence showing treatment for a 
psychiatric is several years after discharge, in 1989, at 
which time the veteran the veteran noted a long history of 
familial abuse and drug and alcohol abuse.  Psychiatric 
records from 1991 to 1994 also note the veteran's long-
standing history of psychiatric problems.  There is reference 
to a history of treatment for paranoid schizophrenia when the 
veteran was a child and a history of treatment for erratic 
and unmanageable behaviors.  The records, however, do not 
contain competent evidence that the a preexisting psychiatric 
disorder was aggravated during service.  

The Board further acknowledges that there is evidence that 
the veteran had a preexisting personality disorder prior to 
service.  The Board need not further discuss whether a 
personality disorder in fact pre-existed service insofar as 
VA regulations specifically provide that personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (West 
2002).  As such, service connection for a personality 
disorder, in and of itself, is not warranted.  

The Board has considered the veteran's sincere belief that 
his psychiatric disability was incurred during service; 
however, while his lay statements are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury; he is not considered qualified to 
render medical opinions regarding diagnoses or the etiology 
of medical disorders, and thus, his opinion is entitled to 
little weight or probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  

The Board notes that, 38 U.S.C.A. § 5103A(d) provides that 
medical examinations are needed in cases where the evidence 
of record, to include all information and lay and medical 
evidence contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Id.  In 
this matter, the veteran was afforded a VA examination in 
1995.  The examination report does not contain any opinion 
linking a current psychiatric disorder to service.  While a 
new VA examination might be helpful in determining whether a 
relationship exists between the current disorder in service, 
as noted above, the veteran's whereabouts are unknown, and 
despite numerous efforts on the part of the RO to contact 
him, he is no longer actively participating in advancing his 
claim.  As such, the Board has based its consideration of the 
claim upon the evidence currently of record, and finds that 
VA owes no further duty to assist the veteran until such time 
as the veteran makes his whereabouts known to VA.  See 
generally, 38 C.F.R. § 3.655(b)(2004).  

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against the veteran's 
claim of service connection for schizophrenia.  38 U.S.C.A. § 
5107 (West 2002).  Accordingly, the benefit sought on appeal 
is denied.


ORDER

New and material has been received to reopen the claim for 
service connection for schizophrenia; to this limited extent, 
the appeal is granted.  

Service connection for schizophrenia is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


